Cordy, J.
(dissenting, with whom Marshall, C.J., and Ireland, J., join). The court today interprets a rule of long standing in a manner not contemplated at the time of its promulgation, inconsistent with the current practice of criminal law in the Commonwealth and most of the country, and with profound implications for the fairness and reliability of our system of criminal justice.1 It does so not only without recognizing the “sea change” it has wrought, but in the face of a straightforward *232reading of the applicable rule to the contrary. Because the court’s interpretation will serve to undermine rather than further the search for truth, which is at the heart of our adversarial system, I respectfully dissent.
Background. Patrick John Durham was charged with murder in the first degree. To ensure a competent defense, his attorney secured the services of an investigator. Because he was indigent, Durham applied for and was awarded an initial grant of funds for this investigation under G. L. c. 261, § 27C. The complexity and length of the investigation, however, required Durham to request additional funds from the court. To justify his request, defense counsel submitted a detailed affidavit from the investigator that Usted activities performed, as well as the necessary remaining tasks. This affidavit revealed that the investigator had conducted an extensive investigation and had interviewed a large number of persons.
The Commonwealth thereupon moved to discover “any . . . statements ... of those persons who are potential witnesses for either [party]” and “any . . . material which may be used for impeachment,” plainly to reap the benefits of the thorough defense investigation.2 Quite simply, the Commonwealth wanted to know what the defense knew about the Commonwealth’s *233own witnesses. The judge granted much of the Commonwealth’s motion. On appeal, the parties stipulated that the order would require the defendant to turn over to the prosecutor statements made by any of the witnesses the Commonwealth proposed to call at trial that the defense intended to use to impeach them. Even more troubling, the order would permit the prosecutor to share this information with its intended witnesses.
Discussion. Determining the propriety of the judge’s order requires the court to consider whether our rules of criminal procedure authorize such discovery. The court both finely parses and reads conjunctively rule 14 (a) (2) and (a) (3) (A) to reach its conclusion that the Commonwealth may discover statements of persons whom it intends to call so long as the defense intends to use such statements in any way at trial, including for impeachment purposes.
I would adopt a more plausible interpretation of the rule. As explained below, the rule’s text, structure, and history compel a conclusion that the Commonwealth may discover statements only of persons whom the defendant intends to call as witnesses at the trial. Requiring discovery of such statements is in line with the modern trend to guard against surprise defenses, thereby ensuring that both prosecutor and defendant are ready to argue the principal issues in the case at trial. In this sense, reducing “[tjrial by ambush,” People v. District Court, 187 Colo. 333, 337 (1975), citing Dennis v. United States, 384 U.S. 855 (1966), increases the effectiveness of the truth-seeking function of trials. See ante at 224, 226, 228.
But forcing the defendant to turn over to the Commonwealth statements made by the Commonwealth’s own intended witnesses turns that purpose on its head, and is a far cry from what the drafters of the rule plainly intended. Certainly, the novel interpretation of the rule advanced today does not aid the search for truth. Just as important, it unnecessarily interferes with other interests valued and protected for generations in our system of criminal justice. See, e.g., Williams v. Florida, 399 U.S. 78, 113 *234(1970) (Black, J., concurring in part and dissenting in part) (while “in part a search for truth,” a criminal trial “is also . . . designed to protect ‘freedom’ ”). The rules governing our criminal justice system have recognized and sought to equalize the imbalance between those who are accused of crime and the substantial resources and advantages available to the prosecution. See Commonwealth v. Brinkley, 505 Pa. 442, 461-462 (1984) (Nix, C.J., concurring), citing Wardius v. Oregon, 412 U.S. 470, 480 (1973) (Douglas, J., concurring) (“[T]he Constitution recognized the awesome power of indictment and the virtually limitless resources of government investigators. Much of the Bill of Rights is designed to redress the advantage that inheres in a government prosecution”). In my judgment, today’s interpretation of our discovery rule “tip[s] the balance of advantage even more heavily in the prosecution’s favor.” Commonwealth v. Brinkley, supra at 462.
1. The text of Mass. R. Crim. P. 14. Rule 14 (a) (2) gives a judge discretion to authorize a defendant to discover from the Commonwealth “relevant evidence,” “documents,” “reports of physical or mental examinations,” “reports of . . . scientific tests or experiments,” and “statements of persons” (emphasis added). The court correctly notes that “statements of persons” discoverable under rule 14 (a) (2) could encompass statements of persons that might be called at trial by either party. See ante at 218. An entirely separate provision for reciprocal discovery, rule 14 (a) (3) (A), authorizes a judge to condition any discovery granted under rule 14 (a) (2) on a requirement that the Commonwealth be allowed to discover from the defense any evidence “discoverable under subdivision (a) (2) which the defendant intends to use at trial, including the names, addresses, and statements of those persons whom the defendant intends to use as witnesses at trial” (emphasis added).
The court posits that, by way of incorporation of rule 14 (a) (2), rule 14 (a) (3) (A) allows a judge to permit the Commonwealth to discover from the defense statements of persons that either party might call.3 See ante at 218, 220. So interpreted, the court is forced to treat the last nineteen words of rule *23514 (a) (3) (A) (“including the names, addresses, and statements of those persons whom the defendant intends to use as witnesses at trial”) as nothing more than surplusage.4 See ante at 218-220. Cf. Meunier’s Case, 319 Mass. 421, 423 (1946) (none of statute’s words is “to be rejected as surplusage”). In my view, however, the final passage of rule 14 (a) (3) (A) can only be read to inform the scope of discovery from the defendant of “statements of persons.” Cf. Commonwealth v. Boston Edison Co., 444 Mass. 324, 344 (2005) (construing disputed statutory language in part by viewing it “in the context of the paragraph’s remaining language”); Selectmen of Topsfield v. State Racing Comm’n, 324 Mass. 309, 312-313 (1949) (clause or phrases in statute “to be construed with reference to every other clause or phrase without giving undue emphasis to any one group of words, so that, if reasonably possible, all parts shall be construed as consistent with each other so as to form a harmonious enactment”).
As noted above, rule 14 (a) (2) provides to the defendant not only the discovery of “statements of persons,” but also “documents,” “reports of physical or mental examinations,” “reports of . . . scientific tests or experiments,” and other “relevant evidence.” Rule 14 (a) (3) (A) makes these materials subject to reciprocal discovery (by the Commonwealth) if they are materials “which the defendant intends to use at trial.” The “intends to use at trial” limitation on the reciprocal discovery required of the defendant is seemingly clear with respect to documents and reports, but ambiguous as to “statements of persons.” Does the limitation apply to the “statements” or the “persons”? The passage ignored by the court clarifies the meaning of “intends to *236use at trial” in the context of “statements of persons.” A statement of a person the defendant “intends to use” at trial is the statement of a person who the defendant intends to “use as [a] witness!] at trial.” So interpreted, rule 14 (a) (3) (A) would not authorize a judge to permit the Commonwealth to discover from the defendant (as reciprocal discovery) statements of persons that the Commonwealth intends to call as witnesses in its case-in-chief. Accord Osborne v. Superior Court, 157 Ariz. 2, 4-5 (1988) (rule requiring defendant to make available to prosecution “documents . . . which he will use at trial” and rule comment that this is limited to “evidence which the defendant will offer at trial” does not include statement defendant may well use to impeach prosecution witness).
At best, the court’s interpretation of the text and structure of rule 14 as it relates to the reciprocal discovery of “statements of persons” is one of two plausible interpretations. To the extent that the text is ambiguous (and I do not consider it such), our obligation is to construe the rule in a way that will effectuate its purposes in light of other rules on similar subject matter. Cf. Dowell v. Commissioner of Transitional Assistance, 424 Mass. 610, 613 (1997), quoting Healey v. Commissioner of Pub. Welfare, 414 Mass. 18, 25-26 (1992) (“Provisions of legislation addressing similar subject matter are to be construed together to make a harmonious whole consistent with legislative purpose . . .”). I therefore turn to other aspects of our criminal procedures.
2. Balancing the policy of discovery with the protections of cross-examination. Our discovery rules favor liberal discovery. Cf. Commonwealth v. Paszko, 391 Mass. 164, 188 (1984) (“broad discovery makes for a fair trial and enhances the likelihood that the truth will come out”). Ante at 222, 224, quoting Brennan, The Criminal Prosecution: Sporting Event or Quest for Truth? A Progress Report, 68 Wash. U. L.Q. 1, 13, 15 (1990). But the discovery authorized under the court’s interpretation of rule 14 (a) does not promote the search for truth. In fact, such discovery will significantly impair that search by disabling the “greatest legal engine” ever invented in that search — cross-examination. 5 J. Wigmore, Evidence § 1367, at 32 (Chadbourn *237rev. ed. 1974). See Kentucky v. Stincer, 482 U.S. 730, 737 (1987) (cross-examination “designed to promote reliability in the truth-finding functions of a criminal trial”); Chambers v. Mississippi, 410 U.S. 284, 295 (1971), quoting Dutton v. Evans, 400 U.S. 74, 89 (1970) (cross-examination “helps assure the ‘accuracy of the truth-determining process’ ”); Pointer v. Texas, 380 U.S. 400, 404-405 (1965) (“certainly no one experienced in the trial of lawsuits . . . would deny the value of cross-examination in exposing falsehood and bringing out the truth in the trial of a criminal case”); Commonwealth v. Gallo, 275 Mass. 320, 333 (1931) (cross-examination is “great principle of government for the security of liberty and the ascertainment of truth”).
The reason the Commonwealth seeks to obtain statements made by its witnesses that the defense may use to impeach them is crystal clear and perfectly understandable: advance notice that Commonwealth witnesses have made inconsistent statements or admissions — the grist of impeachment — allows the Commonwealth to take any number of anticipatory actions to mute or disable the cross-examination. See State v. Kinney, 262 Neb. 812, 817-818 (2001) (“State was provided with advance notice of [the defendant’s] potential rebuttal and impeachment evidence. . . . [This] knowledge might allow the prosecutor to . . . craft the opening statement anticipating [the] defenses and minimizing [the defendant’s] case, including deflating the impeachment evidence . . . anticipate the cross-examination . . . and prepare the witnesses that cross . . . orchestrate the order of witnesses [or] forgo calling certain witnesses because of the knowledge that impeachment evidence exists . . .”). Having obtained the statements, the Commonwealth can now inform the witness of their discovery, thereby permitting the witness in advance to think of and craft a response to the cross-examination. The discovery thus provides a hitherto unavailable opportunity to reshape what the jury would otherwise see in unvarnished form. The “greatest legal engine” in the search for truth is reduced to a mere sputter.
“[A] defendant’s interest in being able to conduct a vigorous and effective cross-examination . . . would be impaired if he had to give a précis of his cross-examination to the prosecution before trial.” United States v. Cerro, 775 F.2d 908, 915 (7th Cir. 1985) (Federal rules bar discovery sought here because *238discovery of such statements potentially violates Sixth Amendment to United States Constitution). Confronting a witness off guard with a contrary prior statement (and allowing the trier of fact to see and hear his unvarnished reaction) is significantly more informative than questioning a forewarned witness about the same prior statement.5 See Nizer, The Art of the Jury Trial, 32 Cornell L.Q. 59, 68 (1946) (comparing difference between these types of confrontation to “atomic energy against a firecracker”); W.G. Young, J.R. Pollets, & C. Poreda, Evidence § 613.2 (2d ed. 1998) (“as a tactical matter, much of the impeaching effect might be lost if the cross-examiner were required to ‘tip his hand’ in advance of the actual production of the impeaching evidence”). This proposition is neither surprising nor new, and is reflected in the rules of evidence used in civil and criminal trials alike. Proposed Mass. R. Evid. 613 would allow counsel to cross-examine a witness about a prior inconsistent statement without disclosing the contents of that statement to the witness (though, if requested, it must be disclosed to opposing counsel as the cross-examination proceeds). The Advisory Committee’s Note explains that the purpose of nondisclosure is “to afford the advocate the tactical choice of not placing the witness on guard.” See P.J. Liacos, M.S. Brodin, & M. Avery, Massachusetts Evidence § 6.7.2 (7th ed. 1999 & Supp. 2004).
The importance of surprise confrontation is not simply that counsel may prove false a damaging piece of testimony. Its greater significance is to aid a trier of fact in assessing the credibility of a witness’s testimony. A witness who is untruthful on several issues can rein in his testimony in the specific areas in which he knows he is to be challenged, thus making it difficult for the defendant to show the jury that the witness should generally not be believed. This critical truth-enhancing value is placed at grave risk when we force the defense to disclose statements it *239may use to impeach witnesses the prosecution intends to call. Because such discovery would more likely harm than aid the discovery of the truth, the rationale behind liberal discovery does not support the court’s decision here. Cf. W.G. Young, J.R. Pollets, & C. Poreda, Evidence, supra at § 613.2 (“While surprise tactics should not be countenanced when they contribute to withhold or distort substantive proof, it is clear that the exposure of a witness who has blown both hot and cold as to the facts on separate occasions involves no such ethical problem”).
The rules of our criminal justice system, including our discovery rules, serve to ensure that defendants are treated fairly. In recognition of the State’s power and resources, and the advantage such a position gives the prosecution over the defense in a criminal case,6 a variety of constitutional, statutory, rule-based and common-law rights are afforded the accused in part to even the playing field. See Wardius v. Oregon, 412 U.S. 470, 480 (1973) (Douglas, J., concurring in result). As the United States Supreme Court has acknowledged, discovery regimes should similarly be responsive to this imbalance of power. See id. at 475-476 n.9 (“State’s inherent information-gathering advantages suggest that . . . any imbalance in discovery . . . should work in the defendant’s favor”). See also Commonwealth v. Perez, 698 A.2d 640, 643-644 (Pa. Super. Ct. 1997) (“the more liberal the discovery rules become, the greater the advantage the Commonwealth has in prosecuting its case”). It is therefore unsurprising that “[pjrosecutorial discovery was strongly condemned in early American jurisprudence.” Scott v. State, 519 P.2d 774, 778 (Alaska 1974), and cases and treatises cited therein.7
*240I do not disagree with the modem trend towards liberalizing discovery for both parties. See Brady v. Maryland, 373 U.S. 83, 87 (1963) (prosecution must disclose any information which tends to negate defendant’s guilt); Scott v. State, supra at 778, 782 (“It has now become well-settled in many jurisdictions that trial courts have broad discretionary power to order the prosecution to disclose to the defendant any relevant information in the possession ... of the prosecution,” and a “substantial number of states . . . have by role or statute imposed upon the defendant an obligation to disclose his defenses to the prosecution in advance of trial”); Traynor, Ground Lost and Found in Criminal Discovery, 39 N.Y.U. L. Rev. 228, 245-250 (1964) (advocating prosecutorial discovery of defendant’s intended alibi, where in evidence, and of any evidence defendant intends to offer at trial). Nor do I disagree with the modernization of our rules of criminal procedure. Doing so has brought many positive developments. For example, our criminal rules now require defendants to disclose alibi defenses, defenses based on mental illness or disease, and defenses based on claims of license, authority, ownership or exemption. See Mass R. Crim. P. 14 (b), as appearing in 442 Mass. 1518 (2004). These discovery roles ensure that both the prosecutor and the defendant have the opportunity to prepare for issues that will be the focus of the trial.
Liberalizing discovery does not come without its price. I am cognizant that “the more liberal the discovery roles become, the greater the advantage the Commonwealth has in prosecuting its case.” Commonwealth v. Perez, supra at 643 (rejecting prosecution’s discovery request for statements of witnesses defense intended to call at trial). Our discovery rules have always sought to maintain a balance between limiting ambushes at trial and preserving time-tested techniques that offer vital protections for the defendant and aid the trier of fact in assessing credibility. There is a world of difference between eliminating surprise defenses and eliminating surprise cross-examinations designed to test the credibility of the witnesses. The court wrongly conflates the two and embarks on a wholly *241new direction that all of the Federal courts and the vast majority of State jurisdictions have not sanctioned.8
To date, only two States have provided for such discovery by *242rule and have done so explicitly. See Minn. R. Crim. P. 9.02 (West 2006) (“defendant shall permit the prosecuting attorney to inspect and reproduce any relevant written or recorded statements of the persons whom the defendant intends to call as witnesses at the trial and also statements of prosecution witnesses . . . and ... of any oral statements made by such witnesses”); N.J. R. Crim. P. 3:13-3(d) (West 2005) (“defendant shall permit the state to inspect ... the names and addresses of persons . . . who may be called as witnesses at trial and their written statements . . . including memoranda reporting . . . their oral statements [and] written statements . . . including any memoranda reporting or summarizing the oral statements, made by any witnesses whom the State may call as a witness at trial”). Five others have authorized this type of discovery in the absence of explicit language directing it.9 We are ill advised to interpret *243our rule in a manner that is out of the mainstream where there is no reason for the court to do so.
The Commonwealth had the opportunity and ability independently to gather and attempt to rebut the substance of the material it seeks. It did not need the court to accomplish its legitimate needs in the present situation. If the Commonwealth was concerned whether its witnesses had made statements to the defense, it could have asked them. If the Commonwealth was concerned about the character or past acts of one of its witnesses, the Commonwealth could have used its considerable resources to investigate. If the Commonwealth was unsure about the tactical advantage of calling a particular witness, it was free not to call that witness. If a Commonwealth witness had been impeached, the prosecutor would have had the opportunity, after seeing the statement used in the impeachment, to rehabilitate that witness.
The Commonwealth cited no compelling need or any otherwise substantial reason to justify its request in this case. I would not change our long-standing jurisprudence in the absence of any such claim. “Ultimately, the state’s information gathering advantage belies the contention that discovery rights between the prosecution and defendant should be coextensive. It would be a mockery of due process if the state could, in addition to relying on its infinitely more effective position as an investigating body and its superior resources, compel the defendant to lighten the prosecution’s burden of proving its case through the discovery process.” Commonwealth v. Brinkley, 505 Pa. 442, 461 (1984) (Nix, C.J., concurring), citing Murphy v. Waterfront Comm’n, 378 U.S. 52, 55 (1964). Accord Richardson v. District Court, 632 P.2d 595, 599-600 (Colo. 1981) (rejecting prosecutorial discovery of defense witness statements because no explicit authorization in rule and significant *244constitutional question concerning prosecutorial discovery counsel against allowing ad hoc discovery determinations); State v. Barrows, 158 Vt. 445, 451 (1992) (“In light of the limited language of the rules and the restrictions of the common law, we hold that the State may not subpoena witness statements taken by the defendant’s investigator”).10 I respectfully dissent.

Prior to today’s decision, we have never suggested that any version of Mass. R. Crim. P. 14 (a), 378 Mass. 874 (1979), authorized a judge to grant *232the Commonwealth such expansive and intrusive discovery from the defense in a criminal proceeding. Although we required a defendant to turn over similar material in Commonwealth v. Reynolds, 429 Mass. 388, 397-398 (1999), we did so because he had signed a voluntary pretrial agreement obligating him to this discovery scheme. We did not hold that rule 14 (a) allowed a judge to order such discovery in the absence of an agreement of the type made by the parties in that case. See Reporters’ Notes to Mass. R. Crim. P. 14, Mass. Ann. Laws, Rules of Criminal Procedure at 1457 (LexisNexis 2005) (“The specified obligations under [the reciprocal discovery] subdivision do not go [as] far [as the discovery ordered in Reynolds]”). As made clear by its noted absence from the current version of the mandatory discovery section of rule 14, such discovery is not, to understate the case, “routinely afforded in practice.” Reporters’ Notes to Mass. R. Crim. P. 14, supra at 1451. Additionally, contrary to the motion judge’s order, Commonwealth v. Paszko, 391 Mass. 164, 186 (1984), did not authorize prosecutorial discovery of statements made by Commonwealth witnesses. Finally, I note that any mention of the possibility of reciprocal discovery in our case law, such as that in Commonwealth v. Lewinski, 367 Mass. 889, 902-903 (1975), decided four years before the rule was promulgated in 1979, has been mere dicta and certainly did not attempt to construe rule 14 in the way we do today.


The Commonwealth attached the investigator’s affidavit as an exhibit to its *233memorandum in support of its motion, and argued that “numerous potential witnesses at trial have been interviewed by a defense investigator [or] by defense counsel .... As such, the defendant may well possess certain undisclosed witness statements, facts, and information . . . .”


Although not stated explicitly, the court’s conclusion that rule 14 (a) (3) (A) authorizes the disputed discovery order is based on its textual reading that *235a statement with which a defendant intends to impeach a Commonwealth witness is one “which the defendant intends to use at trial.”


The court urges that this passage is one example of a statement that would be discoverable. See ante at 219. It offers no persuasive rationale for why the rule itself (which is carefully drafted) would include an extraneous example when an example would typically be included in a comment to the rule. Instead, the court explains that it reads the rule as substantively paralleling “a similar rule in New Jersey,” id., referenced in the Reporters’ Notes. Unlike the Massachusetts rule, the New Jersey rule contains explicit authority for the State to discover “written statements . . . including any memoranda . . . summarizing the oral statements, made by any witnesses whom the State may call as a witness at trial.” N.J. R. Crim. P. 3:13-3(d)(3), (4) (West 2005). Our rule is plainly different.


Aside from the witnesses’ physical response to the inconsistency that is of obvious help to a trier of fact, a spontaneous answer is more reliable (and therefore more helpful to the jury) than a rehearsed one. We accept this proposition in our law of evidence. For example, we allow admission of spontaneous utterances as exceptions to the general rule barring hearsay based on the assumed reliability of such statements. See PJ. Liacos, M.S. Brodin, & M. Avery, Massachusetts Evidence § 8.16 (7th ed. 1999 & Supp. 2004).


The prosecution is the beneficiary of “the investigative resources of the police,” has “access to official records,” and has the “power to compel testimony by way of grand jury subpoena.” Such avenues of investigation “are not equally at the hand of the accused.” Scott v. State, 519 P.2d 774, 784 (Alaska 1974).


The opposition to'prosecutorial discovery continued through much of our history. As recently as 1968, a Federal District Court refused to condition defense discovery on the defendant’s turning over documentary evidence to the prosecution, noting that “the right of a defendant in a criminal case to remain silent. . . , even at the discovery stage, seems clear.” United States v. *240Fratello, 44 F.R.D. 444, 449 (S.D.N.Y. 1968).


The Federal rules explicitly bar the extension of reciprocal discovery to “a statement made to the defendant, or the defendant’s attorney or agent, by . . . a government or defense witness.” Fed. R. Crim. P. 16 (b) (2) (West 2005). Twelve States have adopted similar or virtually identical restrictions on reciprocal discovery of statements of prosecution witnesses made to the defendant or his agent. See Ala. R. Crim. P. 16.2(d) (West 2005) (“Except as to scientific or medical reports, this rule does not authorize the discovery or inspection of . . . statements made by state/municipality or defense witnesses, or prospective . . . witnesses, to the defendant, the defendant’s attorney, or agents”). See also Del. Crim. R. 16 (Michie 2004); Idaho Grim R. 16 (Michie 2005); Kan. Grim. Proc. Code § 22-3212 (West 2005); La. Code Crim. P. arts. 724-728 (West 1998); N.D. R. Crim. P. 16 (West 2005); Ohio R. Crim. P. 16 (West 2005); S.C. R. Crim. P. 5 (West 2006).; S.D. Codified Laws §§ 23A-13-12 to 23A-13-14 (West 2005); Tenn. R. Crim. P. 16 (LexisNexis 2005); W. Va. R. Grim. P. 16 (LexisNexis 2006); Wyo. R. Grim. P. 16 (LexisNexis 2005). Eight other States have explicitly precluded discovery similar to or less intrusive than the discovery sought here, either by rule or case law. See Scott v. State, 519 P.2d 774, 785 (Alaska 1974) (requiring defense to turn over names, addresses, and statements of witnesses violates State constitutional right against self-incrimination); Osborne v. Superior Court, 157 Ariz. 2, 5-6 (Ct. App. 1988) (rules do not authorize disclosure of witnesses’ prior statement that might be used for impeachment purposes; any discretionary discovery can only be ordered after showing of hardship); Hubbard v. Superior Court, 66 Cal. App. 4th 1163, 1169 (1997) (language of reciprocal discovery section of Penal Code “contains nothing that would authorize the discovery of statements from witnesses whom the accused does not intend to call at trial”); Richardson v. District Court, 632 P.2d 595, 599 (Colo. 1981) (“The exclusion of non-expert witnesses’ statements from prosecutorial discovery, far from being an oversight, reflects a purposeful decision to prevent the [potential] impairment of constitutional rights . . .”); People vs. Bebeau, No. 198136 (Mich. Ct. App. June 30, 1998) (discovery rule “does not require a party to disclose documents to be used at trial for impeachment purposes”); Commonwealth v. Perez, 698 A.2d 640 (Pa. Super. Ct. 1997) (neither rule nor State Supreme Court has explicitly authorized defendant to turn over witness statements made to defendant); Thornton v. State, 37 S.W.3d 490 (Tex. Ct. App. 2000) (no reciprocal discovery in Texas beyond expert witness disclosure); State v. Barrows, 158 Vt. 445, 449-450 (1992) (“Although some state have enacted rules allowing the prosecution to discover defense witness statements in criminal cases . . . Vermont is not among them. States without such rules have held that the prosecution cannot obtain witness statements in the possession of the defense”). Finally, in fifteen States that do not provide for discretionary discovery in addition to discovery authorized by rule or statute, the rules governing reciprocal discovery either do not authorize prosecutorial discovery of any witness statements or only affirmatively provide for discovery of statements of witnesses whom a defendant intends to call to the *242stand at trial. See Ark. R. Crim. R 18.1-18.3 (LexisNexis 2005); Ga. Code Ann. § 17-16-4 (2004); Haw. R. Penal P. 16 (Michie 2005); Iowa Code Ann. R. 2.14 (West 2005); Ky. R. Crim. P. 7.24 (West 2005); Me. R. Crim. P. 16A (West 2005); Md. R. Crim. P. 4-263 (West 2005); Miss. Uniform R. Cir. and County Cts. P. 9.04 (West 2005); Neb. Rev. Stat. §§ 29-1912, 29-1916 (1995); Nev. Rev. Stat. § 174.245 (2003); N.Y. Crim. Proc. Law §§ 240.30-240.40 (McKinney 1996); N.C. Gen. Stat. Ann. § 15A-905 (LexisNexis 2005); Olda. Stat. Ann. § 2002 (West 2006); R.I. R. Crim. P. 16 (LexisNexis 2005); Va. R. 3A:11 (LexisNexis 2005); Wis. Stat. Ann. § 971.23 (West 2005). The well-known principle expressio unius est exclusio alternas strongly suggests that, at least in most of these States, the discovery at issue in the instant case is not accepted. But see N.Y. Crim. Proc. Law §§ 240.30-240.40; People v. Perez, 171 Misc. 2d 75, 78 (N.Y. Sup. Ct. 1996) (rule authorized prosecutorial discovery of electronic recordings which defendant intended to introduce at trial; court held that “[i]n any event... as a matter of fundamental fairness, the People are clearly entitled to pretrial discovery of all statements — whether they be tape recorded, handwritten or stenographically transcribed — of its witnesses that were previously obtained by the defense”).


See State v. Culkin, 791 S.W.2d 803, 811 (Mo. Ct. App. 1990) (order requiring defendant to turn over “statements of witnesses for the state . . . that might appear, for impeachment purposes or otherwise” did not violate work product doctrine and was otherwise acceptable under discretionary discovery rule); State v. Chagnon, 139 N.H. 671, 673, 677-678 (1995) (discovery rules offer court discretion to order that “any statements generated by the State or the defendant of a witness to be called to testify at trial shall be given to the opposing party”); People v. Perez, 171 Misc. 2d 75, 78 (N.Y. Sup. Ct. 1996) (“as a matter of fundamental fairness, the People are clearly entitled to pretrial discovery of all statements ... of its witnesses”); State v. Young, 94 Or. App. 683, 685-686 & n.1, 689 (1989) (discovery rule requiring *243defendant to turn over documents he “intends to offer ... at trial” includes tape recordings and transcripts of recent telephone conversation between victim — who was a prosecution witness — and defendant’s son that defendant can “reasonably predict” he will use to impeach State witness); State v. Yates, 111 Wash. 2d 793, 797-800 (1988) (discovery rule allowing court to order defendant to allow inspection of “physical or documentary evidence” authorizes court to order prosecutorial discovery of statements made to defense by prosecution witnesses).


The rule the court interprets today is the former version, and the current version, Mass. R. Crim. P. 14, as appearing in 442 Mass. 1518 (2004), does not include the language the court relies on in this case. Instead, the only “statements of persons” that the new rule expressly makes subject to prosecutorial reciprocal discovery are statements of persons that the defendant intends to call at trial. Mass. R. Crim. P. 14 (a) (1) (A) (vii), (a) (1) (B), 442 Mass. 1518 (2004). The Reporters’ Notes make clear that prosecutorial discovery of statements made to the defense by prosecution witnesses is not part of the required reciprocal discovery scheme. See Reporters’ Notes to Mass. R. Crim. P. 14, Mass. Ann. Laws, Rules of Criminal Procedure at 1457 (LexisNexis 2005). While another subdivision of the new rule states that “the Commonwealth may move[] for discovery of other material and relevant evidence not required by [the rest of the rule],” Mass. R. Crim. P. 14 (a) (2), that subdivision is not before us, and we need not decide its reach or whether a showing of particular hardship or special circumstance would be necessary to obtain additional discovery under its authority.